Title: From George Washington to William Greene, 1 July 1781
From: Washington, George
To: Greene, William


                  Sir
                     
                     Head Quarters Peekskill July 1st 1781
                  
                  I have not been favored with any Letter from you since General Heath went to the Eastward—from his account & Gen Cornell’s I have reason to believe your Excellency’s Dispatches for me have miscarried.
                  General Cornell informed me the State of Rhode Island had contracted for 30,000 lbs of Beef, to be forwarded to the Army in the Month of June & the same quantity in the Month of July—that half the Money was advanced to the Contractor, & that he was laid under heavy Bonds to comply effectually with the terms of the contract.  I have now to acquaint your Excellency, that not a pound of Beef has arrived from your State; & that the Army cannot be subsisted unless the Requisitions upon the States are punctually complied with.
                  Let me entreat your Excellency that the supply of Beef Cattle may instantly be forwarded from Rhode Island.  I have the honor to be &c.
                  
               